TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00306-CR



                                 Luann Meyer Penny, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
          NO. 44,271, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                             ORDER

PER CURIAM

                In the above cause, appellant’s brief was first due on July 25, 2016. Appellant’s

counsel has now filed her fourth and “final” motion for extension of time to file appellant’s

brief, seeking an extension until November 23, 2016, for a total extension of 120 days. We grant

the motion and ORDER counsel to file appellant’s brief no later than the following Monday,

November 28, 2016. No further extensions will be granted. If counsel fails to file a brief by the

deadline, a hearing before the district court will be ordered.1

                It is ordered on November 3, 2016.



Before Justices Puryear, Pemberton, and Field

Do Not Publish




       1
           See Tex. R. App. P. 38.8(b).